In an action to recover damages for personal injuries, the defendant appeals from (1) a judgment of the Supreme Court, Nassau County (Brandveen, J.), dated July *38922, 2005, which, upon a jury verdict, is in favor of the plaintiff and against him in the principal sum of $400,000, and (2) an order of the same court dated December 12, 2005, which denied those branches of his motion pursuant to CPLR 4404 which were to set aside the jury verdict as against the weight of the evidence, and to set aside as excessive the jury verdict as to damages for future pain and suffering and fixture medical expenses.
Ordered that the judgment and the order are affirmed, with costs.
Contrary to the defendant’s contention, the verdict was based upon a fair interpretation of the evidence and, accordingly, will not he set aside as being against the weight of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]; see also Barton v Youmans, 24 AD3d 1192 [2005]; Soto v New York City Tr. Auth., 19 AD3d 579 [2005], affd 6 NY3d 487 [2006]). Furthermore, the damages awarded to the plaintiff for future pain and suffering and future medical expenses do not deviate materially from what would be reasonable compensation (see CPLR 5501 [c]; Van Ness v New York City Tr. Auth., 288 AD2d 374 [2001]; Gonzalez v Manhattan & Bronx Surface Tr. Operating Auth., 160 AD2d 420 [1990]). Miller, J.P, Florio, Dillon and Angiolillo, JJ., concur.